Citation Nr: 0312751	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral optic 
atrophy.


REPRESENTATION

Appellant represented by:   Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran had active duty from November 1942 to January 
1946. 
This appeal arises from a January 2000 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision denied the veteran's claim for 
entitlement to service connection for bilateral optic atrophy 
and colon cancer as secondary to the service-connected 
residuals of left inguinal hernia repair.  

In an April 2000 statement, the veteran withdrew his claim 
for entitlement to service connection for colon cancer.  

In a May 2000 statement, the veteran raised a claim for 
entitlement to service connection for removal of a 
reproductive organ secondary to his service-connected 
disability of postoperative herniorrhaphy scar for left 
inguinal hernia repair.  A June 2000 rating decision denied 
the claim, however, the veteran has not filed any notice of 
disagreement for that issue and it is not before the Board in 
this appeal.  

In January 2003, the veteran gave testimony at a hearing 
before the undersigned at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran is service-connected for wound, postoperative 
herniorrhaphy scar for left inguinal hernia. 

2.  The veteran's optic atrophy was caused by arrhythmias 
that were in turn caused by surgery that was prolonged by 
adhesions from hernia surgery.  


CONCLUSION OF LAW

The veteran's optic atrophy is proximately due to or the 
result of a service-connected postoperative heriorrhaphy 
scar.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim, 
the VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").   Since the Board is granting the veteran's claim, 
the veteran does not require further assistance to 
substantiate that claim.


Factual Background

The veteran's service medical records show that he underwent 
correction of a left inguinal hernia in April 1945. 

A VA hospital report dated in October 1951 notes that the 
veteran underwent a herniorrhaphy in 1948.  His symptoms had 
recurred in October 1951.  The hernia was again surgically 
repaired.  The diagnosis was recurrent indirect left inguinal 
hernia

In June 1980, the veteran submitted a letter from his 
physician, John M. Whitfill, MD, who treated the veteran for 
eleven years for atherosclerotic heart disease with a 
previous myocardial infarction. 

Internal medicine clinical notes from April and August 1998, 
indicate treatment for severe hypertension.  His hypertension 
was assessed as well controlled with medications.

An August 1998 gastroenterology note indicated that the 
veteran had had part of his colon removed for diverticulitis 
in the 1980s.  The surgery was described as quite difficult 
due to "a lot of scarring and adhesions from the previous 
surgery" for his shrapnel wounds to the left lower quadrant. 

In August 1998, the veteran underwent a colonoscopy that 
revealed a circumferential lesion that was compatible with a 
malignancy.  The examiner's impression was hematochezia 
secondary to a distal colon lesion consistent with an 
adenocarcinoma.  The veteran was referred to colorectal 
surgery and oncology.  

An August 1998 general surgery note shows that a review of 
the veteran's systems revealed no chest pain, claudication, 
shortness of breath, transient ischemic attacks, history of 
hemophilia, or malignant hyperthermia.  The assessment was 
descending colon cancer.

Later that month, the veteran underwent a physical 
examination.  His heart rate of 68 and blood pressure reading 
of 104/60 was consistent with vital signs taken earlier that 
month.  Extraocular fluids were intact, pupils were equal, 
round, and reactive throughout accommodation.  A handwritten 
noted indicated the veteran's vision was "okay."  

Magnetic resonance imaging (MRI) of the brain in September 
1998 revealed the presence of mild cerebral atrophy with no 
evidence of mass effect or midline shift.  Scattered areas of 
increased signal intensity were seen within the cerebral 
hemispheres bilaterally, consistent with mild small vessel 
ischemic change.  On the diffusion images, abnormal signal 
was seen in the right occipital lobe, and normal signal was 
present in the left.  Increased signal was seen in the right 
cerebellar hemisphere, consistent with encehalomalacia from a 
prior infarct.  Visualized portions of the internal carotid 
arteries, right middle cerebral artery and the anterior 
cerebral arteries were unremarkable.  Some irregular flow was 
noted in the middle cerebral artery on the left that may be 
secondary to atherosclerotic changes.  The examiner's 
impressions of the brain MRI findings were consistent with an 
acute infarct in the right occipital lobe and old infarcts in 
the left occipital lobe and in the right cerebellar 
hemisphere.

In September 1998, the veteran underwent partial colectomy 
with anastomsis, mobilization of splendic flexure, lysis of 
adhesions, and closure of enterotomy.  Upon entering the 
abdomen, the surgeons noted dense adhesions from the 
veteran's previous multiple operations.  Approximately three 
hours were spent in mobilizing the small intestine in order 
to get down to the area where the malignancy was located in 
the descending colon.  During the operative procedure, the 
anesthesiologist noted some irregular heartbeat.  
Cardiovascular intensive care and MICU staff were consulted 
postoperatively.  Asymptomatic atrial fibrillation was 
diagnosed and the veteran remained stable.  No therapy was 
required for his atrial fibrillation.  A September 1998 
cardiovascular ICU call note included similar notations.  The 
assessment was recurrence of atrial fibrillation, 
asymptomatic.  

During care on the floor, the veteran noted blurring of 
vision.  On ophthalmology consultation the blurred vision was 
noted to likely be secondary to elevated blood glucose 
levels.  The glucose levels were optimized but the veteran 
still continued to have blurring.  A neurology consult was 
obtained and an MRI revealed bilateral occipital infarcts.  

An anesthesia note made one day following the operation 
indicated a review of the veteran's chart.  It was noted that 
an ophthalmology examination in May 1997 showed his vision 
was normal except for pseudophakia.  An epidural was 
administered by anesthesia and it was noted that it was 
"extremely" unlikely that the veteran's blurred vision was 
secondary to the epidural.  The assessment was new onset of 
blurred vision.  

An ophthalmology examination was conducted two days following 
surgery.  The veteran stated that his vision had improved 
slightly, but that his ability to focus fluctuated.  The 
veteran's diabetes was noted to be in good control.  It was 
noted that he was given "LR" during surgery that had 
elevated his glucose load.  The veteran's blurred vision was 
likely secondary to elevated osmotic pressure of glucose in 
his lens, which would resolve with good control of glucose.  

A later ophthalmology consult note indicated that the 
veteran's blurry vision had shown improvement then worsened 
acutely days after surgery.  He reported difficulty focusing 
and his near vision seemed to be more blurred.  He denied any 
pain associated with the visual change.  

In November 1998, the veteran underwent a follow-up 
ophthalmology examination.  The examiner noted that the 
veteran's September 1998 colon cancer surgery was apparently 
rather lengthy and was associated with some intraoperative 
hypotension as a result of an arrhythmia.  The veteran 
reported that his vision was definitely improving but he 
still described bilateral inferior altitudinal defects that 
make it difficult to see the ground when his eyes were in 
primary gaze.  The examiner's impression was bilateral optic 
neuropathy with nearly complete inferior altitudinal field 
defects.  The examiner opined that his condition was the 
result of posterior ischemic optic neuropathy as a 
manifestation of his perioperative hypotension.  There was no 
evidence of a post-chiasmal visual field defect to suggest an 
occipital lobe infarct.  Early background diabetic 
retinopathy bilaterally was noted.  Primary open-angle 
glaucoma was also noted.  

In August 1999, the veteran submitted a letter from Kyle H. 
Smith, MD, who had treated the veteran since November 1998.  
The physician noted the veteran's loss of vision in both eyes 
following colon surgery in September 1998.  Subsequently, the 
physician diagnosed bilateral posterior ischemic optic 
neuropathy.  The physician opined that the veteran's nerve 
damage was the result of intraoperative or perioperative 
hypotension.  The veteran had a period of arrhythmia either 
interoperatively or perioperatively that may have contributed 
to his significant visual field loss.  The veteran could only 
maintain 10 to 15 degrees of central vision in each eye.  The 
physician opined that condition was permanent and that it was 
no longer safe for the veteran to continue driving.  

In ophthalmology reports dated in February and August 1999, 
it was noted that the veteran had a history of bilateral 
posterior ischemic optic neuropathy that was diagnosed 
following an extensive operation on his colon in September 
1998.  He had a rather profound loss of vision immediately 
after surgery and subsequently developed bilateral optic 
atrophy with prominent bilateral visual field defects.  

In November 1999, the veteran was seen by his surgeon, Keith 
Munson, MD, for a general surgery follow-up.  Dr. Munson 
indicated the 1998 operation had resulted in small blood loss 
and was a long operation in large part due to the lysis of 
adhesions that was necessary from his multiple previous 
operations.  In addition, the veteran had episodes of 
transient hypertension and arrhythmias associated with his 
surgery.  

The surgeon noted the veteran's history of hypertension prior 
to the 1998 operation, but indicated no known cardiac 
disease.  The surgeon reported that the veteran's surgery was 
prolonged due to the adhesions, however, he could not 
distinguish whether the adhesions were associated with his 
war wounds or his operations not associated with any in-
service injuries.  The surgeon reported he had never seen the 
veteran's operative reports from the war wound, which could 
indicate what was done.  He concluded that the prolonged 
procedure could very well have made arrhythmias more likely 
or exacerbated the arrhythmias.  

The veteran underwent a VA examination in December 1999 for 
stomach, duodenum, and peritoneal adhesions.  No medical 
records were available for review.  The veteran reported 
surgical repairs for hernias in 1947, 1951, and 1953.  The 
veteran had developed colon cancer and had surgery that was 
made difficult because of adhesions from prior surgeries that 
caused transient arrhythmia and hypotension. The diagnosis 
was residue of ventral hernia surgery secondary to wound with 
multiple adhesions, scar, and pain.  

In April 2000, the veteran testified at a hearing before a 
Decision Review Officer.  The veteran testified to five 
operations for his service-connected hernia.  He testified 
that his first vision loss occurred after his colon cancer 
surgery.  He was told the operation was to last for four 
hours, but it went on for almost seven hours.  His surgeons 
told him that the operation was prolonged due to scar tissue 
from his war wound.  The veteran testified that he cannot see 
anything below his nose unless he looks down and his vision 
was very limited.  The veteran's wife testified that prior to 
the colon cancer operation, his vision was 20/20, but that 
afterward he could not see.  She claimed that all his 
problems originated from the hernia that required insertion 
of mesh to hold in the hernia.  

In an August 2000 ophthalmology report, the veteran's 
diagnosis of bilateral, ischemic, optic neuropathy with mild 
optic atrophy was continued.  The significant peripheral 
vision field deficits were considered stable.  

In a letter dated in October 2000, the surgical resident who 
participated in the veteran's 1998 colon surgery and 
postoperative care, Brian V. Given, MD, noted the presence of 
dense adhesions in the veteran's abdomen due to multiple 
previous operations.  He stated that toward the end of the 
long and difficult operation, the veteran developed some 
cardiac arrhythmias and hypotension that eventually led to 
bilateral occipital cerebral infarctions with resultant 
visual defects.  Dr. Given opined that the veteran had a 
prolonged operation with its resultant complications due to 
his multiple previous operations related to injuries 
sustained while serving in the Armed Forces.  

In a statement dated in January 2002, the veteran provided a 
history of hernia surgeries in 1945, 1947, 1951, 1953, 1958 
or 1959, 1978, and on an unspecified date. 

In May 2002, the veteran underwent VA eye examination.  The 
optometrist reviewed the veteran's medical records including 
records from the September 1998 colon cancer surgery.  His 
surgery was apparently rather lengthy and was associated with 
some intraoperative hypotension as a result of an arrhythmia.  
After surgery the veteran woke up unable to see well with 
either eye.  On examination, the veteran's corrected vision 
in the right eye corrected was 20/25, left eye was 20/25.  
There was no diplopia but visual field deficits were noted in 
each eye.  The examiner's diagnosis was bilateral ischemic 
optic neuropathy with inferior altitudinal filed defects.  
The examiner opined that because of the hypotensive event 
during colon surgery in 1998, it was likely that the 
bilateral altitudinal visual field defect occurred at that 
time.  The bilateral altitudinal field defect was not due to 
the inguinal hernia repair.  Nor did the adhesions from prior 
surgeries for inguinal repair necessitate the colon 
procedure.  

At the January 2003 hearing the veteran testified that prior 
to his September 1998 surgery, he had experienced no trouble 
with his eyesight.  Subsequent to the surgery, he could not 
see as well as before.  He was told that he had lost about 55 
percent of his vision due to the prolonged surgery.  The 
veteran's spouse testified that the operation took over seven 
hours to complete and that the arrhythmia and stroke happened 
near the end of the surgery.  She asserted that had the 
surgery not been prolonged, the veteran would not have had a 
stroke. 

Legal Criteria

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.304.  Disability that is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected. 38 
C.F.R. § 3.310(a).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection will be granted for additional disability 
that is the result of a disease or injury in service.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case it is not in dispute that the veteran has a 
current eye disability that resulted from events during 
surgery for non-service connected colon cancer.  The evidence 
also shows that the surgery was prolonged due to adhesions 
from the service connected hernia surgeries.

There is dispute as to whether the service connected hernia 
repairs caused or contributed to the events that lead to the 
eye disability.

The opinion from his two surgeons reported in letters in 
October 2000, and November 1999, tend to support a link 
between the eye disability and delays in the surgery caused 
by the service-connected disability.

Negative evidence consists of the VA optometrist's opinion 
that it is likely that the veteran's current vision loss was 
not due to the inguinal hernia repair nor did the adhesions 
from prior surgeries for inguinal hernia necessitate the 
colon procedure.

The Board sees no reason to favor one opinion over another.  
Thus the evidence is in equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted.


ORDER

Entitlement to service connection for bilateral optic atrophy 
is granted. 


__________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

